Citation Nr: 1236960	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-06 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for residuals of head trauma, to include headaches and blurred vision.

3.  Entitlement to service connection for asthma.

 4. Entitlement to service connection for acne.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 to February 1982 and, apparently, also had some Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Veteran waived initial RO consideration of evidence received after the July 2009 supplemental statement of the case (SSOC) was issued.  38 C.F.R. § 20.1304(c), and those records have been considered.  A review of Virtual VA (VA's electronic database storage) found no additional pertinent information or evidence.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on her part is necessary.


REMAND

The Veteran contends that her feet were injured in service from walking, running, and standing in heavy footwear.  She relates that while stationed in Germany in 1980, she sustained a head injury after she slipped and fell while carrying an antenna, causing headaches and blurred vision.  She acknowledges that acne pre-existed her military service, but was aggravated therein by inadequate water to clean her face, an inability to take medication properly, and exposure to the sun.  Regarding asthma, she claims that she had difficulty breathing in service, which was initially thought to be sinusitis/allergies and treated as such.  

The Veteran's STRs show she was treated on multiple occasions in service for acne, hay fever, and seasonal allergies.  She has submitted a lay statement from Sgt. AB indicating he witnessed that she sustained trauma to the left side of her face after she slipped and fell while carrying an antenna. (Note: a January 2007 VA outpatient treatment record shows the Veteran informed the provider that she injured her head as a teenager).  Her separation examination report is silent for the claimed disorders.  Postservice, she has received treatment for complaints of blurred vision, headaches, acne, sinusitis, and an indentation to her head, and has been assigned diagnoses of acne, asthma, right pes planus, and posterior tibial tendon dysfunction.  

A preliminary review of the record found that further development is needed to fulfill VA's duty to assist the Veteran.  First, it appears that she had inactive Reserve service (her service treatment records (STRs) include reports of medical examinations in 1984 and 1989, after her separation from active duty service in February 1982).  It is unclear whether or not she claims that a disability for which service connection is sought is related to a qualifying period of Reserve service.  If so, such period of service must be verified.  

Furthermore, it is unclear whether complete STRs from the Veteran's Reserve service have been secured (as the only Reserve STRs now in the record are the two examination reports cited above).  Such records are "of record" and must be secured.   

In addition, the most recent [VA] treatment records associated with the record [from the Birmingham VA Medical Center (VAMC)] are dated in July 2009.  A May 2012 letter from Veteran's provider at the Birmingham VAMC reveals that she receives ongoing treatment for problems including headaches, blurred vision, and behavioral changes.  Updated records of any VA treatment the Veteran has received for the disabilities at issue since July 2009 are pertinent evidence (constructively of record) that must be secured.  38 C.F.R. § 3.159(c)(2).

A review of the record also found that the Veteran receives Social Security Administration (SSA) disability benefits (due to disabilities that include several at issue herein).  SSA records are constructively of record, and must be secured.  
 
It is also unclear whether complete pertinent records from  UAB Hoover Health Center are associated with the record.  In a July 2012 letter Dr. LT, advises that the Veteran is a patient at Hoover Health Center for treatment of residuals of head trauma, to include blurred vision, headaches, and behavioral changes; the most recent records from Hoover Health in the record are dated in 2008.  Any such records outstanding, are likely to contain information pertinent to the matters remaining on appeal, and must be secured.   38 C.F.R. § 3.159(c)(1).  The Veteran's cooperation (providing releases) will be needed for completion of development for any private records.  She is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include indentifying information and releases for private medical records) is not furnished within a year after the date of request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon the Court held that requirement (3), i.e., that a disability may be associated with service is a "low threshold" requirement.

The Board finds that the low threshold standard of McClendon is met.  The Veteran was not afforded a VA examination in connection with her claims for service connection for bilateral foot disability, asthma, or residuals of head trauma.  Furthermore, because pertinent treatment records are outstanding and the January 2008 skin VA examiner did not review the claims folder in conjunction with examination of the Veteran, that examination was inadequate, and another skin examination is also necessary.  

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be asked to indicate whether she alleges that any claimed disability was incurred or aggravated during a qualifying period of Reserve service and, if so, to identify (by dates) such period of service.  The RO should arrange for verification of her duty status for any period of such service she identifies. 

2.  The RO must secure for the record all outstanding STRs from the Veteran's Reserve service (the search must encompass all appropriate service record depositories.)  The scope of the search for such records must be noted in the claims file.   

3.  The RO must secure for the record a copy of the administrative decision awarding the Veteran SSA disability benefits (and all medical records considered in such determination).  

4.  The RO should ask the Veteran to identify any (and all) providers of all evaluations and/or treatment she has received for the claimed disabilities, and to provide releases for VA to obtain records of all such private evaluations and/or treatment (specifically including all outstanding records of evaluations and/or treatment from UAB Hoover Health Center).  [If the Veteran does not respond (within a year) to the requests for identifying information and releases for such records, her claims must be further processed pursuant to 38 C.F.R. § 3.158(a).]  If any identified private provider does not respond to the RO's request for records sought, the Veteran must be so advised, and reminded that ultimately it is her responsibility to ensure that private medical records are received.  

The RO should specifically secure for the record copies of the complete updated (since July 2009) clinical records of all evaluations and treatment the Veteran received for the disabilities at issue at the Birmingham VAMC.  

5.  After the development sought above is completed, the RO should arrange for\the Veteran to be examined by an appropriate provider(s) to determine the existence,  nature and etiology of each of the claimed disorders (residuals of head trauma, including headaches and blurred vision, and bilateral foot, asthma, and acne disabilities.  

The entire record  (the paper claims file, Virtual VA, and any additional VA medical records electronically stored) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records in Virtual VA that are not otherwise available for review must be printed and associated with the paper claims file so that they available to the examiner's review.  Any indicated tests or studies must be completed.  The examiner(s) should describe all findings  in detail.  

a)  The examiner(s) should identify (by medical diagnosis each foot and head trauma residual disability found (and specifically any headache or blurred vision disorder) and, as to each such disability entity diagnosed, as well as acne and asthma, opine whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active duty service and complaints treated therein.  

b)  Regarding acne, because it was not noted on induction examination (and the Veteran is entitled to the presumption of soundness on entry in service) the skin examiner must opine as to whether there is any evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed service (if so identify such evidence).  Furthermore, if there is clear and unmistakable evidence that acne pre-existed service, the examiner should further opine whether or not there is also clear and unmistakable evidence that the acne was not aggravated therein (and if so identify such evidence).  The examiner's opinion should also include some discussion of the nature of the acne disability (i.e., whether it is a chronic disability, whether it is progressive, whether or not it resolves with treatment, etc.)  

The examiner(s) must explain the rationale for all opinions, citing to supporting factual data/clinical findings.   

6.  The RO should arrange for any further development suggested by the results of that sought above.  The RO should then re-adjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

